DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 11, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanabe (JP 2004/188638)
Regarding claims 1, 10, an information processing apparatus having a plurality of liquid tanks, for storing liquids to be ejected onto a recording medium, which are to be loaded, the information processing apparatus (Figure 1; Page 1, second paragraph – Page 2, first paragraph)
A state detection unit (ink amount detecting means) configured to detect states of the liquids contained in the plurality of liquid tanks (Page 1, first paragraph)
A light emission unit attached to an external surface of the information processing apparatus with a cover closed, the cover being opened when the plurality of tanks are operated on (Figures 1-2)
A control unit configured to control the light emission unit, based on the state of the liquid detected by the state detection unit being a predetermined state in one of the plurality of liquid tanks, so that the light emission unit emits light in a light emission pattern (lights will be illuminated in multiple patterns depending on the ink status of the cartridges) corresponding to the one of the plurality of liquid tanks that contains the liquid in the predetermined state, out of a plurality of light emission patterns corresponding to the plurality of liquid tanks (Figures 1-2; Page 2, third paragraph – Page 3, second paragraph)
Wherein the control unit is configured to control the light emission unit so that the light emission pattern is changed to a different light emission pattern, based on an opening of the cover being detected by the state detection unit during light emission of the light emission unit in the light emission pattern (Figures 1-2; Page 2, third paragraph – Page 3, second paragraph; “…switch the meaning of the display of the operating status indicator on the printer body between the operating status indicator and the ink level warning light depending on the open/closed state of the maintenance cover 2…”)
Regarding claims 2, 11, wherein the light emission unit includes a plurality of aligned light emission members (Figures 1-2)
Regarding claims 4, 13, wherein each of the plurality of light emission members is associated with one of the plurality of liquid tanks, and the plurality of light emission patterns correspond to the plurality of light emission members (Figures 1-2; Page 2, third paragraph – Page 3, second paragraph)
Regarding claims 5, 14, wherein the predetermined state is a state in which a remaining amount of the liquid contained in the one of the plurality of liquid tanks is smaller than a predetermined threshold value (Figures 1-2; Page 2, third paragraph – Page 3, second paragraph)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 9, 12, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (JP 2004/188638) in view of Saikawa (U.S. Pub. 2006/0164458) and Hayasaki et al (U.S. Pub. 2006/0244795)
Regarding claims 3, 12, Saikawa discloses emitting a light in a different color depending on the status of the ink cartridge (Paragraph 0100)
Hayasaki discloses accessing control codes from a memory in order to driving the LED lights to blink at a first cycle or second cycle depending on the status of the ink cartridge (importance level – near end of ink vs. end of ink in the cartridge) (Paragraphs 0171-0172, 0183-0184, 0193-0194)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to change the color and lighting/blinking status of the light emission member according to a determined importance level as taught by Saikawa and Hayasaki into the device of Tanabe, for the purpose of alerting the user when the printing apparatus is low on ink
Regarding claim 7, 16, Saikawa discloses indicating the remaining amount of ink by driving the indicator to blink in a different pattern (includes length of time) (Paragraph 0100)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to include the limitations of Saikawa and Hayasaki into the device of Tanabe, for the purpose of alerting the user when the printing apparatus is low on ink
Regarding claims 9, 18, Hayasaki discloses accessing control codes from a memory in order to driving the LED lights to blink at a first cycle or second cycle depending on the status of the ink cartridge (importance level – near end of ink vs. end of ink in the cartridge) (Paragraphs 0171-0172, 0183-0184, 0193-0194)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to change the color and lighting/blinking status of the light emission member according to a determined importance level as taught by Saikawa and Hayasaki into the device of Tanabe, for the purpose of alerting the user when the printing apparatus is low on ink

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (JP 2004/188638) in view of Miura (U.S. Pub. 2012/0019581) and Hayasaki et al (U.S. Pub. 2006/0244795)
Regarding claims 8, 17, Hayasaki discloses accessing control codes from a memory in order to driving the LED lights to blink at a first cycle or second cycle depending on the status of the ink cartridge (importance level – near end of ink vs. end of ink in the cartridge) (Paragraphs 0171-0172, 0183-0184, 0193-0194).  The information regarding the control codes and status of the ink cartridges are stored in memory, it is obvious to a use a table in memory for storing the predetermined states of the liquids contained in the ink cartridges.
Miura further discloses it is known in the art to use a table for storing error codes (Paragraph 0144)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to change the status of the light emission member according to a determined importance level as taught by Miura and Hayasaki into the device of Tanabe, for the purpose of alerting the user when the printing apparatus is low on ink

Claims 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (JP 2004/188638) in view of Naka (U.S. Pub. 2014/0002517)
Regarding claims 6, 15, Naka discloses adjusting brightness levels at which the light emission unit is let, based on remaining amounts of the liquids contained in the plurality of liquid tanks (Paragraph 0009)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Naka into the device of Tanabe, for the purpose of visually alerting the usually the remaining amount of liquid

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 21, 2022